Citation Nr: 0106414	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  98-12 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for a laceration scar of the right ankle.

2.  Entitlement to an increased rating for post-traumatic 
headaches, residuals of a brain concussion, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for lumbar 
paravertebral myositis, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to February 
1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 rating decision of the San Juan, the 
Commonwealth of Puerto Rico, Department of Veterans (VA), 
Regional Office (RO), which denied entitlement to the 
benefits sought.

In October 1999, the veteran canceled his scheduled hearing 
before the Hearing Officer at the local VARO.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The veteran, as shown by recent VA examination, has a 
residual laceration scar on the lateral of the right ankle, 
behind the malleolus.  Physical examination revealed 
tenderness to palpation and adherence at the mid-portion of 
the scar.

3.  The veteran's residuals of a brain concussion include 
subjective complaints of headaches; he has not been diagnosed 
with multi-infarct dementia associated with brain trauma and 
no related neurological disabilities are shown.

4.  Lumbar paravertebral myositis, as show by recent VA 
examination, is primarily manifested by no more than slight 
limitation of motion, with no objective evidence of pain on 
motion, muscle spasm, weakness, muscle atrophy, or 
neurological signs or symptoms.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 10 percent disability 
rating, but no more, for service-connected laceration scar of 
the right ankle are met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, Diagnostic 
Codes 7803-05 (2000).

2.  The schedular criteria for a disability rating in excess 
of 10 percent for post-traumatic headaches, residuals of a 
brain concussion are not met, and there is no basis for 
referral for extraschedular consideration.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 3.321, Part 4, including §§ 
4.1, 4.2, 4.7, 4.10, Diagnostic Codes 8045, 9304 (2000).

3.  The schedular criteria for a disability rating in excess 
of 20 percent for lumbar paravertebral myositis are not met, 
and there is no basis for referral for extraschedular 
consideration.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
3.321, Part 4, including §§ 4.1, 4.2, 4.7, 4.10, Diagnostic 
Codes 5021-5292 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

The Board will apply the law cited above as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply); see also 
VAOPGCPREC 03-2000.  With regard to the veteran's increased 
rating claims, the veteran has been accorded VA examinations 
in 1998 and 1999, his private treatment records have been 
associated with the file, and he has been accorded a hearing.  
There is no indication of any additional pertinent 
information that may be available or necessary to a decision 
on his claims.  The Department has satisfied the duty to 
assist in the development of the claims.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-2098 (2000) (to be codified at 38 U.S.C. 
§ 5103A).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2000).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2000).

Service connection and initial rating were established for a 
laceration scar of the right ankle; post-traumatic headaches, 
residuals of a brain concussion; and lumbar myositis in an 
August 1972 rating decision.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2000).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In deciding claims for VA benefits, "[w]hen there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant."  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-2099 (2000) (to be 
codified as amended at 38 U.S.C. § 5107(b)).

i.  Laceration Scar of the Right Ankle

In conjunction with the present claim for increase, the 
veteran was most recently afforded VA dermatological 
examination in March 2000.  The examination report reflects 
that the veteran presented with complaints of diffuse lateral 
ankle pain, not necessarily associated with weight bearing.  
Physical examination revealed a scar on the lateral ankle, 
behind the malleolus.  It was noted to be vertical, curved in 
shape, and 12-centimeters long.  Areas of the scar were noted 
to be 2-centimeters wide.  There was tenderness to palpation 
at the mid-portion of the scar.  The veteran also had 
adherence of the scar at the mid-portion of the scar, behind 
the malleolus.  The mid-portion of the scar was described as 
rough in texture.  The veteran had good vascularity of the 
skin with no ulceration, elevation or depression.  There was 
no underlying tissue loss, no inflammation, no edema and no 
keloid formation.  The scar was also noted to be lighter than 
the surrounding skin.  There was no disfigurement or 
limitation of function by the scar.  The diagnoses were 
status post laceration of the left lateral malleolus and 
adherence of the skin to the underlying tissue.

The veteran's scar is rated noncompensable under Diagnostic 
Code 7804-5271.  Diagnostic Code 7804 is for scars that are 
tender and painful on objective demonstration, and it 
provides for a maximum evaluation of 10 percent.  Diagnostic 
Code 5271 is for limited motion of the ankle.  It provides 
for a 10 percent evaluation for moderate limitation of motion 
of the ankle, and a 20 percent evaluation for marked 
limitation of motion of the ankle.  On VA examination in 
March 2000, there was objective evidence of adherence and 
tenderness to palpation at the mid-portion of the scar.  
Therefore, the criteria for a 10 percent evaluation are met 
under Diagnostic Code 7804.

Consideration must be given to whether any other applicable 
Diagnostic Code would result in a higher evaluation, or 
whether a separate evaluation might be applied for separately 
disabling characteristics.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that, where separate and 
distinct manifestations have arisen from the same injury, 
separate disability ratings may be assigned where none of the 
symptomatology of the conditions overlaps.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

In this case, the Diagnostic Code assigned to the veteran's 
scar incorporates the criteria for limitation of motion of 
the ankle.  However, there is no limitation shown on 
examination, and the examiner specifically noted that there 
was no limitation of function of the ankle.  Accordingly, the 
preponderance of the evidence is against a separate rating 
for limitation of motion under Diagnostic Code 5271.

Likewise, Diagnostic Code 7805 calls for evaluating scars on 
the basis of limitation of function of the part affected.  
Since, as discussed above, there is no limitation of function 
imposed by the scar, application of Diagnostic Code 7805 
would be inappropriate.

Superficial scars that are poorly nourished with repeated 
ulceration warrant a 10 percent evaluation under Diagnostic 
Code 7803.  The VA examiner specifically noted good 
vascularity of the skin and no ulceration of the ankle scar, 
so a compensable evaluation under Diagnostic Code 7803 could 
not be supported.  

The Board has also considered the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2000), 
whether or not they were raised by the veteran.  Schafrath, 
supra.  However, for the reasons discussed above, the Board 
concludes that the 10 percent disability rating for the 
veteran's right ankle scar adequately reflects the level of 
impairment pursuant to the schedular criteria.  In 
particular, the Board has given consideration to evaluating 
this disability under different Diagnostic Codes.  The Board 
notes that the assignment of a particular Diagnostic Code is 
completely dependent on the facts of a particular case.  See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  However, in the instant case, the 
Board notes the medical evidence of record does not show the 
veteran's laceration scar is located on an exposed part of 
the body or is manifested by exfoliation, exudation, 
ulceration or itching, as to consider a disability rating in 
excess of 10 percent under Diagnostic Codes 7800 (disfiguring 
scars of the head, face a neck) or 7806 (eczema).  

ii.  Post-traumatic Headaches, Residuals of a Brain 
Concussion

In conjunction with the present claim for increase, the 
veteran was afforded VA neurological examination in May 1998.  
The examination report reflects that the veteran described 
his headaches as severe and oppressive, localized over the 
left hemicranium.  They are partially alleviated by Advil and 
Panadol.  He reported no accompanying symptoms, except for 
sensation of dizziness at times and, if he bends down and 
gets up, he exhibits symptoms like vertigo.  He indicated 
that his episodes can last up to a whole day.  On physical 
examination, the veteran was described as alert, oriented and 
cooperative.  He looked depressed and worried about his 
symptoms, however, he exhibited good memory, insight and 
judgment.  There was no evidence of aphasia, apraxia or 
agnosia.  He had no cranial nerve impairment.  His gait was 
normal.  Romberg and tandem testing was negative.  There was 
no dysmetria or dysingeria.  He had no focal motor deficit, 
and his sensory system was described as grossly normal.  Deep 
tendon reflexes were symmetric all over.  There were no 
pathological reflexes.  The diagnosis was post-traumatic 
headaches by history.

An August 1996 Neurological Consultation Report developed by 
M. Noriega Sanchez, M.D., indicated a normal neurological 
examination.  Dr. Noriega Sanchez indicated that the 
veteran's headaches seemed to be of the muscle tension type.

Private treatment records developed at the Nogal Family 
Practice Center between 1997 and 1999 were essentially 
negative for treatment of headaches.

In March 2000, the veteran was afforded VA neurological 
examination by the same examiner who saw him in 1998.  The 
examination report essentially reflects the same findings on 
physical examination.  The veteran was described as alert, 
oriented and cooperative.  There was no evidence of aphasia, 
apraxia or agnosia.  He had no cranial nerve impairment.  His 
gait was normal.  Romberg and tandem testing was negative.  
There was no dysmetria or dysingeria.  He had no focal motor 
deficit, and his sensory system was again described as 
grossly normal.  Deep tendon reflexes were symmetric all 
over.  There were no pathological reflexes.  The diagnosis 
was post-traumatic headaches.

The RO granted service connection for post-traumatic 
headaches, residuals of a brain concussion in August 1972 and 
assigned a 10 percent rating under DC 8045-9304.  Under 
Diagnostic Code 8045, purely neurological disabilities, such 
as hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
Diagnostic Code specifically dealing with such disabilities, 
with citation of the hyphenated code (e.g., 8045-8207).  
Purely subjective complaints such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under DC 9304.  This 10 
percent rating will not be combined with any other rating for 
a disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under DC 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  Diagnostic Code 9304 
signifies dementia due to head trauma.  38 C.F.R. Part 4, 
Diagnostic Code 8045-9304 (2000).

Migraine, with characteristic prostrating attacks averaging 1 
in 2 months over the last several months, is rated 10 
percent.  Migraine, with characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months, is rated 30 percent.  38 C.F.R. Part 4, Diagnostic 
Code 8100 (2000).

In the instant case, the clinical evidence does not permit a 
finding that an evaluation in excess of 10 percent is 
possible.  Indeed, there has been no finding that the 
veteran's post-traumatic headaches, residuals of a brain 
concussion are productive of a diagnosis of multi-infarct 
dementia associated with brain trauma.  He does not have a 
diagnosis of multi-infarct dementia.  

Similarly, there is no indication that the veteran has purely 
neurological disabilities as a result of the brain concussion 
such as hemiplegia, epileptiform seizure, or facial nerve 
palsy such that a rating under a code specifically dealing 
with such is warranted.  Further, since the complaints in 
this case are purely subjective, the Board must either limit 
the veteran's rating to 10 percent as required by reference 
to Diagnostic Code 8045-9304, or determine that another code 
is more properly applied.  38 C.F.R. Part 4, Diagnostic Codes 
8045-9304 (2000).

Since it appears that the veteran's primary complaint is of 
headaches, the Board has considered other codes.  See 
Pernorio, supra.  However, headaches are themselves 
subjective phenomena, and in the absence of a clinically 
supported finding of true migraine headaches and of a nexus 
between symptoms of migraine and the veteran's service-
connected residuals of a brain concussion, the Board finds no 
basis in the record for applying the provisions of Diagnostic 
Code 8100 in this case.  In fact, the veteran's private 
neurologist, Dr. Noriega Sanchez, has indicated that the 
veteran's headaches are of the muscle tension type.  Thus, an 
evaluation under Diagnostic Code 8100 is not appropriate.  

Essentially, based on the record, the Board finds that an 
evaluation of 10 percent under Diagnostic Code 8045 is 
appropriate in this case when the severity and frequency of 
his post-traumatic headaches are considered.  In summary, the 
veteran has complained of recurrent headaches following 
service.  However, while the medical examiners have 
attributed these headaches to his in-service injury and the 
veteran has reported that they are sometimes incapacitating, 
there is no objective evidence that such headaches are severe 
or incapacitating to a degree that would warrant an increased 
evaluation, and the Board notes that the record does not 
indicate that the veteran has sought medical treatment for 
such.

In sum, the preponderance of the evidence is against an 
increase in the current 10 percent rating for post-traumatic 
headaches, residuals of a brain concussion.  Thus, the 
benefit-of- the-doubt rule does not apply, and the claim must 
be denied.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107(b)); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

iii.  Lumbar Paravertebral Myositis

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (2000); see also DeLuca v. Brown, 8 Vet. 
App. 202, 205-206 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to abnormal 
movement, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, atrophy of 
disuse, as well as instability of station, disturbance of 
locomotion and interference with sitting, standing and 
weight-bearing.  38 C.F.R. § 4.45 (2000).

With any form of arthritis, painful motion is an important 
factor of disability.  The facial expression, wincing, etc., 
on pressure or manipulation should be carefully noted and 
definitely related to affected joints, as the intent of the 
Schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability and 
actually painful, unstable or malaligned joints due to healed 
injury as entitled to at least the minimum compensable rating 
for that joint.  38 C.F.R. § 4.59 (2000).

The veteran's myositis is evaluated for rating purposes under 
Diagnostic Code 5021-5292 as 20 percent disabling.  
Diagnostic Code 5021 is for myositis.  General rating 
criteria provide that diseases listed under Diagnostic Codes 
5013 through 5024 will be rated on limitation of motion of 
the affected parts, as arthritis, degenerative, except gout, 
which will be rated under Diagnostic Code 5002.  38 C.F.R. 
§ 4.71a (2000).  Therefore, reference is made to Diagnostic 
Code 5292, limitation of motion of the lumbar spine, to rate 
the veteran's lumbar myositis.  Diagnostic Code 5292 provides 
for a 10 percent rating where limitation of motion is slight.  
Moderate limitation of motion warrants a 20 percent 
evaluation, and severe limitation of motion warrants a 40 
percent evaluation.

The diagnostic code for degenerative arthritis (Diagnostic 
Code 5003) is referenced for guidance in evaluating the 
lumbar myositis.  Arthritis (substantiated by x-ray) is to be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  When, however, the limitation of motion is 
noncompensable under such code, a 10 percent rating is to be 
assigned for each major joint or group of minor joints 
affected by limitation of motion, to be combined, but not 
added, under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.. In the 
absence of evidence of limitation of motion, a 10 percent 
rating will be assigned if there is x-ray evidence of 
involvement of two or more major joints, or two or more minor 
joint groups, to be increased to 20 percent if there are also 
occasional, incapacitating exacerbations.  38 C.F.R. Part 4, 
Diagnostic Code 5003 (2000).  The lumbar spine is a group of 
minor joints, ratable on parity with a major joint.  38 
C.F.R. § 4.45(f) (2000).

In conjunction with the present claim for increase, the 
veteran has been afforded VA examinations in June 1998 and in 
March 2000.  In June 1998, he reported localized severe low 
back pain.  He said he had seen no doctors in the past year.  
He said walking a lot brought on pain, and that it also came 
and went spontaneously.  Medications or resting on a hard 
surface alleviated the pain.  On physical examination, 
forward flexion was to 55 degrees, backward extension and 
right and left lateral flexion was 30 degrees, and right and 
left rotation was 35 degrees.  The examiner stated that there 
was no painful motion of the lumbar spine and that motion was 
within normal limits.  There was no objective evidence of 
painful motion on all movements, and no objective evidence of 
lumbar paravertebral muscle spasm.  There was no objective 
evidence of weakness of the legs.  There was no tenderness to 
palpation on the lumbar paravertebral muscles.  There were no 
postural abnormalities of the back, and no fixed deformities.  
There was no muscle atrophy of the lower extremities, and the 
veteran had a normal gait cycle.  Straight leg raising was 
negative, and Lasegue's sign was negative in both legs.  
Diagnosis was lumbar paravertebral myositis.

On VA examination in March 2000, the veteran complained of 
constant low back pain with stiffness and radiation of pain 
towards the mid-back.  He denied fecal or urinary 
incontinence, as well as numbness or shooting pain down to 
any of the extremities.  The veteran noted that he 
experienced flare-ups about 2 to 3 times per week, sometimes 
lasting the whole day.  He rated his pain as 6/10 in 
intensity, on a scale of 1 to 10.  He reported that prolonged 
sitting or standing precipitated pain, which was alleviated 
by changing positions or supine lying.  He further noted that 
he had difficulty bending forward, lifting heavy objects off 
of the floor, as well as a decreased ability to play sports, 
such as basketball.  On physical examination, active and 
passive range of motion, using a goniometer, was achieved to 
80 degrees of flexion, 10 degrees of extension, 20 degrees of 
lateral bending to the left and right, as well as 40 degrees 
of rotation to the left and right.  There was no evidence of 
pain on motion.  There was, however, tenderness to palpation 
at the L5 spinous processes and L5 paravertebral muscle 
bilaterally.  There were no postural abnormalities.  The 
veteran had symmetrical musculature of the back with no 
masses.  There was also no lower extremity atrophy.  The 
examiner indicated that the veteran had a bilateral manual 
muscle test of 5/5, L5-S1, including iliopsoas, gluteus 
maximus, quadriceps, tibialis anterior, gastrocnemius, 
peroneus and extensor hallucis longus.  Deep tendon reflexes 
were +2 patellar and Achilles tendons bilaterally.  Straight 
leg raising, Lasegue test, slump test and Patrick test were 
all indicated to be negative.  X-rays revealed very mild 
degenerative changes of the lumbar spine.  The diagnosis was 
lumbar myositis.

The veteran has complained of lower back pain, which he says 
limits the function of his lumbar spine, and for which he 
takes Ibuprofen.  The question before us is whether he meets 
the criteria for a rating in excess of 20 percent.  The 
competent evidence in the record does not show that the 
veteran meets such criteria.  His limitation of motion is no 
more than very slight on examination.  In fact, his motion on 
forward flexion was more limited in June 1998 than it was in 
March 2000, and the June 1998 examiner stated that his range 
of motion was normal.  Furthermore, it appears that the 
veteran's complaints of pain and functional limitation are 
not supported by the objective medical findings.  He has no 
muscle spasm, no neurological signs, and no atrophy or 
weakness.  There are no postural or gait abnormalities.

Consideration is given to whether a higher evaluation than 20 
percent might be appropriate to compensate for greater 
limitation of function attributable to pain on use or during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, the objective medical evidence reflects such a 
slight degree of functional limitation attributable to the 
veteran's lumbar myositis, resulting in, at most, slight, 
limitation of motion, that it must be said that the current 
20 percent rating for moderate limitation of motion is 
adequate to compensate for any additional functional 
limitation that might result during a flare-up or with use.

Consideration has been given to other potentially applicable 
diagnostic codes.  However, the veteran does not have 
intervertebral disc syndrome, so a rating under Diagnostic 
Code 5293 is inappropriate.  He does not have lumbosacral 
strain or any of the postural or neurological signs indicated 
under Diagnostic Code 5295 to warrant a rating under those 
criteria.

The Board has also considered whether there are any other 
functional limitations imposed by this disorder.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997). However, the 
veteran's complaints of pain, weakness, stiffness, 
fatigability and a lack of endurance because of his low back 
disorder, are not supported by the clinical findings.  
Indeed, the March 2000 VA examiner noted that there were no 
postural or fixed deformities, the musculature of the back 
was symmetrical with no masses, and there were essentially no 
neurological abnormalities.  Insofar his remaining treatment 
records show no significant changes in function or pain, the 
Board is satisfied that this 20 percent evaluation adequately 
compensates the veteran.

In sum, the preponderance of the evidence is also against an 
increase in the current 20 percent rating for lumbar 
paravertebral myositis.  Thus, the benefit-of- the-doubt rule 
does not apply, and this claim must also be denied.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 38 
U.S.C. § 5107(b)); see also Gilbert, supra.

iv.  Other Considerations

It should also be emphasized that the diagnoses and clinical 
findings rendered on the most recent VA examinations are 
consistent with the veteran's medical history, described in 
detail above, and are essentially uncontradicted by any other 
recent medical evidence of record.  The veteran is not shown 
to be qualified to render medical diagnoses or opinions.  
Hence, his views as to the complaints and/or the extent of 
service-connected disabilities are specifically outweighed by 
the medical evidence of record cited above.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Board has also considered whether an extraschedular 
rating is warranted for the disabilities at issue.  In 
exceptional cases where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability may be approved, provided 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2000).  The evidence of 
record does not show that the veteran has required recent 
hospitalization as a result of service-connected 
disabilities.  There is also no showing of marked employment 
interference caused by these disabilities that is in any way 
beyond the level of employment interference contemplated by 
the schedular rating criteria.  In short, the ratings 
assigned for the service-connected disabilities at issue 
fully compensate the veteran for the loss in earning capacity 
attributable solely to those disabilities.  Consequently, the 
Board concludes that the RO's determination that the evidence 
does not present such exceptional or unusual disability 
pictures as to render impractical the application of the 
regular schedular standards and not referring the claims to 
the Director of Compensation and Pension for extraschedular 
consideration is supportable.  See 38 C.F.R. § 3.321(b)(1) 
(2000).



ORDER

Entitlement to a 10 percent disability rating, but no more, 
for service-connected laceration scar of the right ankle is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

Entitlement to a disability evaluation in excess of 10 
percent for post-traumatic headaches, residuals of a brain 
concussion is denied.

Entitlement to a disability evaluation in excess of 20 
percent for lumbar paravertebral myositis is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

